Citation Nr: 0500374	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  00-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for a cervical spine disorder allegedly resulting from 
a VA hospitalization in December 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The Board previously remanded 
this case to the RO in June 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In this case, the veteran has alleged that he incurred 
disability of the cervical spine, including a herniated disc, 
following open heart surgery at a VA medical facility in 
December 1994.  

The veteran underwent a VA orthopedic examination in March 
2003, with an examiner who reviewed the claims file.  
Confusingly, this examiner stated that "it is at least as 
likely as not that the cervical spine disorder . . . is not 
related or was not caused by the open-heart surgery" 
(emphasis added).  Given the way this statement is phrased, 
the Board cannot exclude the possibility of an etiological 
relationship, in view of 38 U.S.C.A. § 5107(b) (West 2002).  
Moreover, in a June 2004 statement, a private doctor who had 
previously treated the veteran at a VA facility noted that it 
was "possible" that his medical condition was exacerbated 
"due to positioning on the operating table."  

In view of all of the aforementioned evidence, the Board 
finds that an additional and more specific medical opinion is 
needed regarding the relationship between a cervical spine 
disorder and VA treatment.  As the veteran has already been 
examined on several occasions, the Board finds that it would 
be appropriate to base  this opinion solely on a claims file 
review at this juncture.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran's claims file should be 
reviewed by a VA orthopedic specialist, 
preferably the doctor who conducted the 
March 2003 VA examination (if possible).  
Based on the claims file review, the 
specialist should offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that a current cervical 
spine disorder was caused or exacerbated 
by negligence or fault on the part of VA 
treatment providers in December 1994.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

2.  Then, after ensuring that all 
necessary development has been completed, 
the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
a cervical spine disorder allegedly 
resulting from a VA hospitalization in 
December 1994 should be readjudicated.  
If the determination of this claim 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


